              Case 1:20-cv-05935-LTS Document 8 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

63 WEST 104TH STREET OWNER LLC and
1 OAK CONTRACTING LLC,

                 Plaintiffs,

        -v-                                                           No. 20 CV 5935-LTS

JAMES RIVER INSURANCE COMPANY,

                 Defendant.

-------------------------------------------------------x



                                                           ORDER

      WHEREAS, this action was commenced by the filing of a Complaint on July 31, 2020
(Docket Entry No. 5); and

        WHEREAS, the Court has reviewed such Complaint to ascertain the basis for assertion of
subject matter jurisdiction in this court; and

        WHEREAS, such Complaint asserts that the Court has jurisdiction based on diversity of
citizenship (28 U.S.C. § 1332), but does not allege facts sufficient to determine the citizenship of
the members of plaintiffs 63 West 104th Street Owner LLC and 1 Oak Contracting LLC; and

        WHEREAS, for purposes of diversity jurisdiction, the citizenship of an artificial business
entity other than a corporation is determined by reference to the citizenship of its members, see
C.T. Carden v. Arkoma Associates, 494 U.S. 185 (1990); E.R. Squibb & Sons v. Accident &
Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998); Keith v. Black Diamond Advisors, Inc., 48 F. Supp.
2d 326 (S.D.N.Y. 1999); and

        WHEREAS, "'subject matter jurisdiction is an unwaivable sine qua non for the exercise
of federal judicial power,'" E.R. Squibb & Sons, 160 F.3d at 929 (citation omitted), and Rule
12(h)(3) of the Federal Rules of Civil Procedure provides that "If the court determines at any
time that it lacks subject-matter jurisdiction, the court must dismiss the action;" it is hereby

      ORDERED, that plaintiff shall, no later than August 14, 2020, file and serve a
Supplement to the Complaint containing allegations sufficient to demonstrate a basis for subject




63 WEST - ORDER RE DIV JURS.DOCX                           VERSION AUGUST 3, 2020                  1
           Case 1:20-cv-05935-LTS Document 8 Filed 08/03/20 Page 2 of 2




matter jurisdiction in this Court or otherwise show cause in writing as to why this case should
not be dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: New York, New York
       August 3, 2020


                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




63 WEST - ORDER RE DIV JURS.DOCX                 VERSION AUGUST 3, 2020                           2
